The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.  Applicant's amendment, filed 08/03/22  is acknowledged.

Claims  1, 25-44 are pending. 


 Claims 1, 25-44 read on a method for obtaining antibodies, comprising inducing, enhancing and/or maintaining expression of Bcl-6 and at least one anti-apoptotic nucleic acid molecule in a rabbit B cell  are under consideration in the instant application.



2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3. Claims 1, 25-44 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,273,454;  claims  1-9 of US Patent 10,344,076; claims 1-10 of US Patent 9,822,339; claims 1-18 of US Patent 9,206,247; claims 1-20 of U.S. Patent No.9,127,251 . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of US Patent 10,273,454;  claims  1-9 of US Patent 10,344,076; claims 1-10 of US Patent 9,822,339; claims 1-18 of US Patent 9,206,247; claims 1-20 of U.S. Patent No.9,127,251  each recited a method for obtaining antibody and method of obtaining antibody producing B cells each comprising inducing, enhancing and/or maintaining expression of Bcl-6 and at least one anti-apoptotic nucleic acid molecule in said B cells.

Applicant’s arguments filed on 08/03/22 have been fully considered but have not been found convincing.

Applicant asserts that the prior art methods  using human or murin B -cells requires a culture period of at least 15 days before an antibody concentration of 100 ng/ml is obtain.  In the method of the present invention, however antibody with a concentration of 100 ng/ml are already harvested within 11-12 days.

 As initial matter it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01©	Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.

Moreover, it is noted that the instant claims and claims of the prior art each recited a method of obtaining antibody, comprising inducing, enhancing and/or maintaining expression of Bcl-6 and at least one anti-apoptotic nucleic acid molecule into antibody producing B cells.  As acknowledged by Applicant, the use of B cell culture that produced antibodies are well know in the prior art ( see Applicant’s arguments filed on 08/03/22). Typically said B cells are B cells from either human, murine,  or  rabbit.   It would be obvious to one skill in the art before the effective filing date of the claimed invention to substitute human or murine  antibody producing B cell  to rabbit antibody producing B cells with a reasonable expectation of success because it was well known in the art that  B cell from either of said species can be used for producing antibody.

Moreover, it is also noted that none or the prior art references explicitly excluded the use of rabbit B cells for production of antibody.





4. No claim is allowed.

5. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644